Exhibit 10.40



SPONSORED RESEARCH AGREEMENT


This Sponsored Research Agreement (“Agreement”), effective as of the 28th day of
November, 2018 (the “Effective Date”) is made by and between The University of
Texas M. D. Anderson Cancer Center, (“MD Anderson”), a member institution of The
University of Texas System (“System”), with a place of business at 1515 Holcombe
Blvd., Houston, Texas, 77030, and Cell Source, a corporation with a place of
business at 57 West 57th Street, Suite 400, New York, NY 10019. (“Sponsor”).  
MD Anderson and Sponsor hereinafter may be referred to each as a “Party” and
collectively as the “Parties.”


RECITALS


A. MD Anderson and Sponsor are interested in pursuing research in the area of
stem cells.


B. Sponsor desires to collaborate with MD Anderson and is willing to sponsor MD
Anderson’s research study entitled “Tolerance Induction by Veto Cells”
(“Study”), as described in Exhibit A, attached hereto.


C. Sponsor and MD Anderson are entering into this Agreement to set forth the
rights and obligations of the Parties with respect to the Study.


NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, MD Anderson and Sponsor agree as follows:


1. TERM


This Agreement shall be effective as of the Effective Date, and shall continue
in effect for a period of three (3) years following the Effective Date (“Term”)
unless such Term is extended by mutual written agreement of the Parties, or the
Agreement is earlier terminated in accordance with Section 11 of this Agreement.


2. STUDY CONDUCT


2.1 MD Anderson will use its own facilities and its reasonable best efforts to
conduct the Study under the direction of Dr. Yair Reisner, or his/her successor
as mutually agreed to by the Parties (the “Principal Investigator”) in
accordance with Exhibit A and applicable laws and regulations.  In the event of
any conflict between Exhibit A and this Agreement, this Agreement shall
control.  Unless expressly set forth herein, MD Anderson shall provide all
necessary personnel, equipment, supplies, facilities and resources to perform
the Study, and shall be fully responsible for the activities of any MD Anderson
personnel to whom Study activities are delegated.



--------------------------------------------------------------------------------


2.2 Sponsor understands and acknowledges that MD Anderson’s primary mission is
the development and dissemination of scientific knowledge, and that MD Anderson
makes no representations, warranties, or guarantees with respect to any specific
results of the Study.


2.3 Sponsor understands and acknowledges that MD Anderson may be involved in
similar research through other researchers on behalf of itself and others.
Nothing in this Agreement will limit or prohibit MD Anderson or any of its
personnel, including the Principal Investigator, from conducting any research or
for performing research for or with any entity or person, including any other
outside sponsors.  Sponsor acknowledges that this provision is intended to
preserve the academic freedom and integrity of MD Anderson and its faculty and
to ensure that MD Anderson and its faculty are not regarded as captive
researchers for Sponsor. Despite the above, it is agreed that if the Principal
Investigator conducts any research or if any other research is conducted at MD
Anderson that breaches this agreement inasmuch as such research uses
confidential materials or information as defined below as “Confidential
Information” in Paragraph 6.1 of this agreement that is provided by Sponsor and
that is associated with the Study outside of the Study without Sponsor’s written
permission, Sponsor shall then be entitled to all the rights it has under this
agreement with respect to the results of such research.


2.4 . MD Anderson will provide a written report every * months to the Sponsor in
terms of progress in the Research being conducted. Furthermore, MD Anderson will
provide a current annual advance work plan * for each annual period which must
be approved in advanced in writing by the Sponsor. In the event that MD Anderson
wishes to propose curtailing or modifying an existing research stream between
update periods, any change of this kind must be pre-approved in writing by the
Sponsor.


3. STUDY BUDGET


3.1 Sponsor agrees to pay MD Anderson an amount equal to its expenditures and
reasonable overhead in conducting the Study in the amount of US$1,507,352.33
(“Budget”). The schedule and procedure of payments under the Budget shall be
made as set forth in Exhibit B, attached hereto.  In the event of any conflict
between Exhibit B and this Agreement, this Agreement shall control.


4. DATA


4.1 MD Anderson shall own all data and results generated in the conduct of the
Study (“Data”), and shall have the right to use such Data for any purpose, and
to publish such Data as set forth in Section 5 hereunder.


4.2 MD Anderson shall provide Data to Sponsor in the form of Study reports as
described in section 2.4 above.  Sponsor shall have the right to use Data for
its own purposes, provided that Sponsor shall maintain such Data in confidence
until the earlier of: (a) publication or public disclosure of such Data by MD
Anderson and/or Principal Investigator; or (b)  twelve (12) months following the
completion of the Study; or (c) under non-disclosure agreements with business
associates or regulatory bodies as needed.


2

--------------------------------------------------------------------------------


5. PUBLICATION AND PUBLICITY


5.1 MD Anderson and Principal Investigator shall have the right to publish or
present Data in scientific journals and/or at scientific meetings at MD
Anderson’s and/or the Principal Investigator’s sole discretion, and to submit
Data to a public data registry.  MD Anderson and Principal Investigator shall
provide Sponsor with a copy of a proposed publication or presentation for review
and comment sixty (60) days prior to publication by the publishing source or at
least forty (40) days prior to presentation at a scientific meeting or
conference.  MD Anderson and Principal Investigator shall have the final
authority to determine the scope and content of any presentation and/or
publication of Data. At Sponsor’s request, MD Anderson will delay the
publication or presentation for up to sixty (60) additional days in order to
allow Sponsor to protect its proprietary interests.


5.2 Except for MD Anderson’s right to publish the Data as set forth in Section
5.1 and subject to applicable law and regulations, neither Party will reference
the other party’s name or disclose the results (including interim findings) of
the Study in a press release or any written statement except as agreed in
advance by both parties. In the event that the Sponsor wishes to issue a press
release sharing findings and/or status of the Study, a draft press release will
be circulated to MD Anderson for approval or editorial comments and MD Anderson
will respond promptly. In any permitted statements, the Parties shall describe
the scope and nature of their participation accurately and appropriately.


6. CONFIDENTIAL INFORMATION


6.1 In conjunction with the Study, the Parties may wish to disclose certain of
their respective confidential and/or proprietary information
(“Confidential Information”) to each other. Each Party will use Confidential
Information of the other Party solely for the purpose of conducting the Study,
and shall use reasonable efforts to prevent the disclosure of such other Party's
Confidential Information to third parties during the Term and for a period of
three (3) years after expiration or termination of this Agreement, provided that
the receiving Party's obligation of confidentiality and nonuse hereunder shall
not apply to information that: (a)  is already in the receiving Party's
possession at the time of disclosure; (b)  is or later becomes part of the
public domain through no fault of the receiving Party; (c)  is received from a
third party having no obligations of confidentiality or nonuse to the disclosing
Party; (d)  independently developed by the receiving Party; (e)  is required by
law or regulation to be disclosed;  (f) is published in accordance with Section
5 of this Agreement; (g) is necessary to disclose in order to file a patent
application or enforce a patent related to this Agreement; or (h) is
communicated to MD Anderson's scientific and/or institutional review committees.


6.2 In the event that information is required to be disclosed pursuant to
Section 6.1(e), the Party required to make disclosure shall notify the other
Party to allow the other Party to assert whatever exclusions or exemptions may
be available to such Party under applicable law or regulation.


3

--------------------------------------------------------------------------------


6.3 In the event that Sponsor shall come into contact with any
“Protected Health Information” (as such term is defined under HIPAA) of MD
Anderson or any information which could be used to identify any of MD Anderson’s
patients or research subjects, Sponsor shall maintain any such Protected Health
Information or other information confidential in accordance with laws and
regulations as applicable to MD Anderson, including without limitation HIPAA,
and shall not use or disclose any such Protected Health Information or other
information in any manner that would constitute a violation of any applicable
law or regulation if such use or disclosure was made by MD Anderson.


7. INTELLECTUAL PROPERTY


7.1 Sponsor and MD Anderson understand and agree that the performance of the
Study may require use of information and/or materials that may be protected by
patents or other proprietary rights owned by or licensed to either Party
(“Background Intellectual Property”).    Nothing in this Agreement will be
deemed or construed to convey or transfer to either Party any rights or license
with respect to the Background Intellectual Property of the other Party except
insofar as contemplated by this Agreement.


7.2 Title to any inventions or discoveries arising from the performance of the
Study (“Inventions”) and conceived and reduced to practice solely by MD Anderson
employees shall be owned by MD Anderson and shall be disclosed in writing to
Sponsor.  Title to any Inventions conceived and reduced to practice jointly by
MD Anderson and Sponsor shall be owned jointly by MD Anderson and Sponsor.   MD
Anderson, consistent with the MD Anderson's patent policy, will offer to grant
the Sponsor an exclusive royalty-bearing license for MD Anderson's rights in
Inventions.  *


8. INDEMNIFICATION


8.1 Sponsor agrees to indemnify, hold harmless, and subject to the statutory
duties of the Texas State Attorney General defend MD Anderson, System, their
Regents, officers, agents and employees (“MD Anderson Indemnitees”) from any
liability, loss or damage they may suffer as a result of claims, demands, costs
or judgments against them arising out of Sponsor’s rights and obligations under
this Agreement, including but not limited to Sponsor’s use of Data; provided,
however, that Sponsor shall not be obligated to hold harmless any MD Anderson
Indemnitee from claims arising out of the negligence or willful malfeasance of
any MD Anderson Indemnitee.


8.2 To the extent authorized by the constitution and laws of the State of Texas,
MD Anderson agrees to indemnify and hold harmless Sponsor, its officers, agents
and employees (“Sponsor Indemnitees”) from any liability, loss or damage they
may suffer as a result of claims, demands, costs or judgments against them
arising out of MD Anderson’s negligence in conducting the Study, provided,
however, that MD Anderson shall not be obligated to hold harmless any Sponsor
Indemnitee from claims arising out of the negligence or willful malfeasance of
any Sponsor Indemnitee.


4

--------------------------------------------------------------------------------


8.3 Both Parties agree that upon receipt of a notice of claim or action arising
out of the Study, the Party receiving such notice will notify the other Party
promptly.


9. INDEPENDENT CONTRACTOR


For the purposes of this Agreement and the Study, the Parties shall be, and
shall be deemed to be, independent contractors and not agents or employees of
the other Party. Neither Party shall have authority to make any statements,
representations or commitments of any kind, or to take any action which shall be
binding on the other Party, except as may be expressly provided for herein or
authorized in writing.


10. TERMINATION


10.1 This Agreement may be terminated: (a) immediately by the written agreement
of both Parties; (b) by the Sponsor at the end of each twelve month period
following the commencement of the Study, with sixty (60) days' notice to MD
Anderson; (c) by MD Anderson for health, safety or regulatory reasons or if
Sponsor breaches this Agreement and fails to cure such breach within fifteen
(15) business days of notice of such breach by MD Anderson; or (d) immediately
by either Party if at any time Principal Investigator becomes unable to conduct
the Study, and the Parties cannot agree upon a mutually acceptable successor to
the Principal Investigator.


10.2 In the event that either Party shall be in default of its material
obligations under this Agreement and shall fail to remedy such default within
thirty (30) days after receipt of written notice thereof, this Agreement shall
terminate upon expiration of the thirty (30) day period.


10.3 Termination or cancellation of this Agreement shall not affect the rights
and obligations of the Parties accrued prior to termination. Upon termination:
(a) Sponsor shall pay MD Anderson for all reasonable expenses incurred or
committed to be expended as of the effective termination date, including
salaries for appointees for the remainder of the current quarter, for the
proportion of their appointment allocated to the Sponsor  as applicable; and (b)
each Party shall return to the other Party or destroy any Confidential
Information of such other Party remaining in the Party’s possession, provided
that such Party may retain one (1) copy of such Confidential Information for
purposes of compliance with this Agreement and with applicable laws and
regulations.


10.4 Any provisions of this Agreement which by their nature extend beyond
expiration or termination of the Agreement shall survive such termination.


11. MISCELLANEOUS PROVISIONS


11.1 This Agreement may not be assigned by either Party without the prior
written consent of the other Party.


5

--------------------------------------------------------------------------------


11.2 This Agreement constitutes the entire and only agreement between the
Parties relating to the Study, and all prior negotiations, representations,
agreements and understandings are superseded hereby. No agreements altering or
supplementing the terms hereof may be made except by means of a written document
signed by the duly authorized representatives of the Parties.


11.3 Principal Investigator and Sponsor may be parties to a consulting agreement
or other outside agreement to which MD Anderson is not a party. Sponsor
acknowledges and agrees that MD Anderson has no involvement with or
responsibility for these consulting or outside agreements.


11.4 Any notice required by this Agreement shall be given by prepaid, first
class, certified mail, return receipt requested, addressed in the case of MD
Anderson to:


The University of Texas
M. D. Anderson Cancer Center
1515 Holcombe Blvd., Unit 1436
Office of Research Administration
Attn: Executive Director, Research Administration
Houston, TX 77030




With a copy to:
The University of Texas System
M. D. Anderson Cancer Center
1515 Holcombe Blvd., 1674
Legal Services
ATTN: Chief Legal Officer
Houston, TX 77030


or in the case of Sponsor to:


Cell Source, Inc.
57 West 57th Street, Suite 400
New York, NY 10019
     ATTN: ITAMAR SHIMRAT, Chief Executive Officer)
     FAX: 1 646 416-8006
     PHONE: 1 646 416-7896


or at such other addresses as may be given from time to time in accordance with
the terms of this notice provision.


11.5 This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Texas.


6

--------------------------------------------------------------------------------


11.6 MD Anderson is an agency of the State of Texas and under the Constitution
and laws of the State of Texas possesses certain rights and privileges and only
such authority as is granted to it under the Constitution and laws of the State
of Texas. Notwithstanding any provision hereof, nothing herein is intended to
be, nor will it be construed to be, a waiver of the sovereign immunity of the
State of Texas or a prospective waiver or restriction of any of the rights,
remedies, claims, and privileges of the State of Texas. Moreover,
notwithstanding the generality or specificity of any provision hereof, the
provisions of this agreement as they pertain to MD Anderson are enforceable only
to the extent authorized by the Constitution and laws of the State of Texas.


11.7 Neither MD Anderson nor Sponsor will be required to perform any act or to
refrain from any act or be bound to any act that would violate any state or
federal law applicable to it.  In this regard, this Agreement is subject to, and
MD Anderson and Sponsor agree to comply with, all applicable local, state,
federal, national and international laws, statutes, rules and regulations.  Any
provision of any law, statute, rule or regulation that invalidates any provision
of this Agreement, that is inconsistent with any provision of this Agreement, or
that would cause one or any of the Parties hereto to be in violation of law will
be deemed to have superseded the terms of this Agreement.  MD Anderson and
Sponsor, however, will use all reasonable efforts to accommodate the terms and
intent of this Agreement to the greatest extent possible consistent with the
requirements of the law and negotiate in good faith toward amendment of this
Agreement in such respect.  If the Parties cannot reach agreement on an
appropriate amendment, then this Agreement may be immediately terminated by
either Party.




7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.


SPONSOR
THE UNIVERSITY OF TEXAS
 
M. D. ANDERSON CANCER CENTER
   
 By
By
      Name: Itamar Shimrat
Name: Jaime Farias
     Title: Chief Executive Officer
Title: Assistant Director of Sponsored Programs
           
READ AND UNDERSTOOD BY:
         
Dr. Yair Reisner
 
Principal Investigator
 









* Information has been redacted and is subject to a request for confidential
treatment
8

--------------------------------------------------------------------------------


EXHIBIT A




*












* Information has been redacted and is subject to a request for confidential
treatment
9

--------------------------------------------------------------------------------




EXHIBIT B


STUDY BUDGET


Funding Agency: Cell Source
Principal Investigator: Yari Reisner
Title:
Project Dates: TBD
Protocol(s): N/A
Total Patients: N/A


*



Total Costs
 
Year 1
   
Year 2
   
Year 3
   
Grand Total
     
$
499,673.60
   
$
499,703.81
   
$
507,974.92
   
$
1,507,352.33
 





PAYMENT PLAN (Effective 01/01/2019)



   
YEAR 01
   
YEAR 02
   
YEAR 03
                     
Quarterly payments*
 
$
124,918.40
   
$
124,925.95
   
$
126,993.73
 
Total
 
$
499,673.60
   
$
499,703.81
   
$
507,974.95
 





*Payments to be made quarterly by first of each quarter






* Information has been redacted and is subject to a request for confidential
treatment
10